                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 JENSEN CASH OVESIAN,                            §
                                                 §
       Plaintiff,                                §
                                                 §
 v.                                              §
                                                 §    Civil Action No. 4:21-cv-168-ALM-KPJ
 DENTON DISTRICT ATTORNEY’S                      §
 OFFICE, et al.,                                 §
                                                 §
       Defendants.                               §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Jensen Cash Ovesian’s (“Plaintiff”) Motion for

Accommodations (Dkt. 8). Upon consideration, the Court finds the Motion (Dkt. 8) is hereby

DENIED.

                                     I.    BACKGROUND

       On February 8, 2021, Plaintiff filed an Original Complaint (Dkt. 1) against nine

Defendants. On March 22, 2021, before any Defendant filed an answer or otherwise responsive

pleading, Plaintiff filed a First Amended Complaint (styled as a “Second Amended Complaint”)

(Dkt. 7), which asserts claims against twenty-four Defendants. That same day, Plaintiff also filed

the Motion for Accommodations (Dkt. 8), which states:

       Plaintiff requests extended time extension to meet any and all requests made by this
       court. This time will allow for execution of plans to fix financial problems
       exacerbated by the defendants listed. Furthermore, plaintiff is living with predators
       who try to stop him from making any money, control his actions, and in general
       prey upon him. Stamps are hidden, money is stolen, paper kept in short supply,
       printers are disabled, police are threatened, important rides and promise[s] and not
       delivered to prevent ability to ask others for a ride. Plaintiff resides in a house of
       scandal and is continuously handicapped. This motion should also be entered as
       grounds for previous motion to appoint counsel. Domestic violence is possible on
       any given day and plaintiff cannot meet requests.



                                                 1
                                          II.   ANALYSIS

        Under Federal Rule of Civil Procedure 6(b), the Court enjoys wide discretion to extend

deadlines if good cause is shown. See FED. R. CIV. P. 6(b); see also CHARLES A. WRIGHT &

ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1165 (4th ed) (April 2021 Update)

(compiling cases). If the motion for extension of time is made before the expiration of a deadline,

the party must also show there is good cause to extend the deadline. See FED. R. CIV. P. 6(b)(1)(A).

If the motion for extension of time is made after the expiration of a deadline, the party must show

both good cause and that it failed to act because of excusable neglect. FED. R. CIV. P. 6(b)(1)(B).

        Here, Plaintiff seeks an extension of all deadlines, alleging “[D]efendants” are interfering

with his ability to fix his financial issues. See Dkt. 8. To put it simply: Plaintiff cannot move for a

global extension for all deadlines. Further, Plaintiff does not specify the who, what, when, where,

or how of his interference allegations. The Court cannot determin e which of the twenty-five

Defendants are allegedly interfering with Plaintiff’s affairs, what specific acts they are alleged to

have committed, when these acts were allegedly committed, where these acts were allegedly

committed, and how these acts have affected Plaintiff.

        Plaintiff also alleges individuals living with him are acting in a predatory manner, are

controlling his actions, and, it appears, depriving him of access to stamps, paper, and other supplies

necessary for litigation. See id. As with his allegations against Defendants, Plaintiff’s allegations

with respect to his co-inhabitants are similarly vague.

        The Court finds there is no good cause to extend any deadline, let alone all deadlines. The

Court therefore DENIES Plaintiff’s Motion for Accommodations (Dkt. 8). As this litigation

develops, if Plaintiff seeks an extension for a specific deadline, such as a deadline to file a response




                                                   2
    to a pending motion, Plaintiff shall file the appropriate motion, present an adequately specific set

.   of facts, and specify the length of extension sought.

                                          III. CONCLUSION

           For the foregoing reasons, the Court finds Plaintiff’s Motion for Accommodations (Dkt.

    8) is DENIED.

            So ORDERED and SIGNED this 24th day of May, 2021.




                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE




                                                     3
